Petitioner, Oliver Washington, filed his duly verified petition in this court on the 14th day of September, 1936, alleging that he was wrongfully and unlawfully imprisoned by Fred Hunt, warden of the State Reformatory at Granite, Okla. Petitioner alleges his restraint is illegal and unauthorized by law. An alternate writ was issued made returnable on September 17, 1936, at 10 o'clock a. m., at which time the petitioner appeared by his attorney, E. D. Reasor, and the state appeared by the Attorney General.
After hearing the argument of counsel, the case was submitted on the pleadings and argument. After a careful consideration and study of the pleadings and argument, and listening to the respective counsel, the court is of the opinion that the petitioner is not entitled to the relief prayed for.
The writ is denied.